United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.R., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Winter Haven, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2301
Issued: August 13, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 16, 2009 appellant, through her representative, filed a timely appeal of the
September 3, 2009 decision of the Office of Workers’ Compensation Programs denying his
request for reconsideration and the August 18, 2009 schedule award decision. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant has more than eight percent impairment to his left
leg or any penile impairment causally related to his accepted back conditions; and (2) whether
the Office abused its discretion in denying his request for reconsideration under section 8128(a).
On appeal appellant contends that he is entitled to a schedule award for penile
impairment causally related to his accepted back conditions.
FACTUAL HISTORY
On May 6, 2004 appellant, then a 57-year-old group leader/custodian, sustained a lumbar
sprain while mopping the front lobby floor. He stopped work on May 6, 2004. Appellant

returned to work on May 7, 2004 and worked light duty intermittently with no lifting over 20
pounds and no prolonged standing or sitting. On December 4, 2008 the Office accepted an
aggravation of a herniated disc at L2-3 and L3-4.1 On June 10, 2009 appellant filed a claim for a
schedule award.
In a February 17, 2009 report, Dr. Frank D. Vrionis, a Board-certified neurosurgeon of
professorial rank, noted pain, numbness and weakness in appellant’s left lower extremity. A
recent magnetic resonance imaging (MRI) scan revealed moderate to severe stenosis at L3-4 and
to lesser degrees at L2-3 and L4-5. Appellant also had L3-4 lateral disc herniation. These
conditions were most likely responsible for his left lower extremity radiculopathy.
On June 12, 2009 the Office asked appellant to provide a medical report addressing the
issue of whether he had impairment to his lower extremities due to his accepted back conditions.
It advised that Dr. Vrionis should use the 6th edition of the American Medical Association,
Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) in calculating any lower
extremity impairment. The Office provided a lower extremity impairment worksheet for
appellant to complete and send with his report.
On July 21, 2009 Dr. Rodolfo D. Eichberg, a Board-certified physiatrist, reviewed
appellant’s medical history, including an MRI scan of the lumbar spine performed on
December 23, 2008. He provided detailed findings on physical examination. Dr. Eichberg noted
that straight-leg raising was 80 degrees on the right and 70 degrees on the left. Hamstring
muscles were mildly tight on the right and moderately tight on the left. Appellant experienced
pain in the sacroiliac region when the hamstring muscles were stretched. He had a 4/5 grade
weakness of his left toe extensors. All other muscles in both lower extremities were 5/5.
Appellant had decreased sensation to pinprick in the entire lateral left thigh and proximal left leg.
He had left lower extremity pain and weakness in the L4-5 distribution and significant spinal
stenosis at L3-4 and at L2-3. Appellant had impairment in the sciatic nerve distribution with
mild sensory deficits in the left lateral thigh and objective atrophy of the calf. Dr. Eichberg
opined that he had eight percent left leg impairment, including seven percent motor deficit and
one percent sensory deficit, based on Table 16.12 at page 535 of the 6th edition of the A.M.A.,
Guides. Appellant’s sexual activity had decreased since 2005 and his last erection was in 2007.
Dr. Eichberg found that appellant’s sexual dysfunction was neurogenic and based on the same
nerve roots causing his sciatic dysfunction. He opined that he had Class 3 sexual dysfunction
based on Table 13.15 at page 338 which equaled 11 percent whole person impairment.
On August 12, 2009 an Office medical adviser reported that Dr. Eichberg employed the
6th edition of the A.M.A., Guides and his report was thorough and objective. He noted that
Dr. Eichberg found an eight percent impairment of the left lower extremity, including seven
percent for motor deficit and one percent for sensory deficit, related to an L4 nerve root deficit.

1

Appellant has three separate work-related conditions: A left shoulder and arm sprain, right carpal tunnel
syndrome and degeneration of a cervical disc.

2

The Office medical adviser noted that appellant did not have an accepted condition involving
sexual dysfunction.2
By decision dated August 18, 2009, the Office granted a schedule award for 23.04 weeks
of compensation based on eight percent left leg impairment.3
On August 26, 2009 appellant requested reconsideration. He noted that Dr. Eichberg
found impairment for sexual dysfunction related to the sciatic nerve root, the same nerve root
causing his left leg impairment. Appellant contended that he was entitled to a schedule award
for penile impairment because it was causally related to his accepted back conditions. In an
August 10, 2009 report, received by the Office on August 20, 2009, Dr. William Vargas, an
attending anesthesiologist, described his course of treatment of appellant’s lumbosacral
radiculitis. Dr. Vargas did not address the issue of permanent impairment.
By a September 3, 2009 decision, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was not sufficient to warrant further
merit review.4
LEGAL PRECEDENT -- ISSUE 1
The schedule award provision of the Act5 and its implementing regulations6 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, the Act does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The 6th edition of the A.M.A., Guides has been adopted by the Office as the
appropriate standard for evaluating schedule losses.7

2

See Federal (FECA) Procedural Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002) (after obtaining all necessary medical evidence, the file should be routed to an
Office medical adviser for an opinion concerning the nature and percentage of impairment in accordance with the
A.M.A., Guides, with the medical adviser providing rationale for the percentage of impairment specified, especially
when there is more than one evaluation of the impairment present).
3

The Federal Employees’ Compensation Act provides for 288 weeks of compensation for 100 percent loss or loss
of use of a lower extremity. 5 U.S.C. § 8107(c)(2). Multiplying 288 weeks by eight percent equals 23.04 weeks of
compensation.
4

Subsequent to the September 3, 2009 Office decision, additional evidence was associated with the file. The
Board’s jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See
20 C.F.R. § 501.2(c). The Board may not consider this evidence for the first time on appeal.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404; FECA Bulletin No. 9-03, issued March 15, 2009 (providing for use of the 6th edition of the
A.M.A., Guides effective May 1, 2009).
7

Id..

3

Neither, the Act nor the regulations provide for the payment of a schedule award for any
impairment of the back.8 The Act excludes the back from the definition of “organ.”9 A claimant
may be entitled to a schedule award for permanent impairment of an extremity even though the
cause of the impairment originated in the spine.10 Section 8107 of the Act specifies bodily
members or functions as the upper and lower extremities, eye or vision and loss of hearing.11 No
schedule award is payable for any member, function or organ of the body not listed in section
8107 or its implementing regulations.12 Pursuant to the authority provided by 5 U.S.C.
§ 8107(c)(22), the Secretary added as organs to the compensation schedule which include the
breast, kidney, larynx, lung, tongue, penis, testicle, ovary, uterus/cervix and vulva/vagina.13
ANALYSIS -- ISSUE 1
The Board finds that appellant has no more than eight percent left leg impairment.
Dr. Eichberg reviewed appellant’s medical history and test results, including a lumbar
spine MRI scan. He provided detailed findings on physical examination. Dr. Eichberg noted
that straight-leg raising was 80 degrees on the right and 70 degrees on the left. Appellant felt
pain in the sacroiliac region when the hamstring muscles were stretched. He had a 4/5 grade
weakness of his left toe extensors. There was decreased sensation to pinprick in the lateral left
thigh and proximal left leg. Appellant had left lower extremity pain and weakness in the L4-5
distribution and significant spinal stenosis at L3-4 and at L2-3. There was impairment in the
sciatic nerve distribution with mild sensory deficit in the left lateral thigh and objective atrophy
of the calf. Dr. Eichberg found that appellant had eight percent left leg impairment, including
seven percent motor deficit and one percent sensory deficit, based on Table 16.12 at page 535 of
the 6th edition of the A.M.A., Guides.
The Board finds that the report of Dr. Eichberg establishes that appellant has no more
than eight percent impairment to his left leg. Dr. Eichberg’s report is based on a review of the
medical history and findings on physical examination. He based the left lower extremity
impairment rating on the 6th edition of the A.M.A., Guides and referenced the applicable section.
Dr. Eichberg’s report established that appellant had no more than eight percent left leg
impairment.
Dr. Eichberg noted that appellant’s sexual activity had decreased since 2005 and his last
erection was in 2007. He found that appellant’s sexual dysfunction was caused by the same
sciatic nerve roots in the spine that caused his left leg impairment. Dr. Eichberg found 11
percent whole person impairment based on a Class 3 sexual dysfunction according to Table 138

See Tomas Martinez, 54 ECAB 623 (2003).

9

5 U.S.C. § 8101(19).

10

See Tomas Martinez, supra note 8.

11

5 U.S.C. § 8107.

12

See Janet C. Anderson, 54 ECAB 394 (2003).

13

20 C.F.R. § 404.

4

15 at page 338 of the 6th edition of the A.M.A., Guides. The Office medical adviser erroneously
rejected this rating on the basis that a sexual dysfunction condition had not been accepted. The
Board notes that impairment extending from the spine to a member or organ defined under the
schedule may be eligible for consideration of a schedule award.
The Board finds that further development is required on the issue of whether appellant
has penile impairment causally related to his accepted back conditions, a lumbar sprain and
aggravation of a herniated disc at L2-3 and L3-4. On remand the Office should refer the case
record to an Office medical adviser for an opinion as to whether the medical evidence establishes
that appellant’s sexual dysfunction is causally related to his accepted lumbar spine conditions. If
the Office medical adviser finds a work-related penile impairment, he should determine the
appropriate impairment percentage using the A.M.A., Guides, sixth edition and the Office’s
procedure manual. After such further development, the Office should issue an appropriate
decision on appellant’s claim.14
In light of the resolution of the first issue, the second issue is moot.
CONCLUSION
The Board finds that appellant has no more than eight percent impairment to his left leg.
The Board finds that further development of the medical evidence is required on the issue of
whether he has any penile impairment.

14

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4d(2) and 3.700,
Exhibit 1: Use of the Sixth Edition of A.M.A., Guides (January 2010) (explaining conversion of whole person
impairment to schedule organ impairment and proper usage of the sixth edition).

5

ORDER
IT IS HEREBY ORDERED THAT the September 3 and August 18, 2009 decisions of
the Office of Workers’ Compensation Programs are affirmed as to appellant’s left lower
extremity impairment. The case is remanded to the Office for development on the issue of penile
impairment in conformance with this decision.
Issued: August 13, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

